Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1, 3-6, 8-11 and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Song et al (US 20140183475 A1), AN et al (US 20170365217 A1) and Smith (US 20130193425 A1) are hereby cited as some pertinent prior arts. Figures 2-3 of Song disclose a display structure, comprising: an array layer (110); a transparent anode layer (242, [0046]) disposed on the array layer; a light-emitting element layer (EML) disposed on the transparent anode layer; and a light reflective layer (244, [0047]) disposed on the light-emitting element layer. Smith is a pertinent art wherein Smith teaches a cathode layer 20 (Figure 1), for example, comprising a low work function metal such as calcium or barium with an optional electron injection layer (not shown) such as lithium fluoride for energy matching, over which is deposited a reflective back (cathode) electrode 22, for example of aluminum or silver ([0003]). AN is a pertinent art which teaches a display panel, wherein Figure 3 of AN teaches an encapsulation layer 210 for blocking external moisture and oxygen from reaching the OLED and TFT. AN further teaches that he thin film encapsulation layer 210 may include at least one inorganic layer and at least one organic layer, and the at least one inorganic layer and the at least one organic layer may be stacked on one another by alternating with each other. For example, the thin film encapsulation layer 210 may include inorganic layers 211 and 213 and an organic layer 212 between the inorganic layers 211 and 213. The inorganic layers 211 and 213 may include at least one material selected from silicon nitride, aluminum nitride, zirconium nitride, titanium nitride, hafnium nitride, tantalum nitride, silicon oxide, aluminum oxide, titanium oxide, tin oxide, cerium oxide, and silicon oxynitride (SiON). The organic layer 212 may include, for example, polymethyl methacrylate (PMMA), polycarbonate (PC), polystyrene (PS), acryl-based resin, epoxy-based resin, polyimide, and polyethylene ([0104] and [0105]).

However, none of the above prior arts alone or in combination with other arts teaches a display structure, “wherein the cathode layer is made of aluminum or silver, and the cathode layer has a thickness ranging from 50 to 100 nanometers, wherein the reflective metal layer is made of selected from a group consisting of aluminum, magnesium, silver, and an alloy thereof, and the reflective metal layer has a thickness ranging from 100 to 500 nanometers, wherein the cathode layer and the reflective metal layer make a total reflectivity of the display structure reach more than 95%.” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 5 and 10 are allowed.
Claims 3-4, 6, 8-9, 11, 13-14 are allowed as they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813